Citation Nr: 1824347	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-27 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for service-connected lumbar strain, sacroiliitis, and facet syndrome.

2.  Entitlement to a rating higher than 10 percent for service-connected generalized anxiety disorder.

3.  Entitlement to service connection for a psychiatric disability other than generalized anxiety disorder, to include posttraumatic stress disorder and bipolar disorder.

4.  Entitlement to service connection for lordosis.


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from March 2007 to December 2010. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the issues on appeal must be remanded for due process and additional development.  

Following the December 2012 statement of the case (SOC), the Veteran submitted additional relevant private medical treatment records regarding the spine.  As the Veteran pointed out in a letter received December 2014, this evidence was not considered in the December 2012 SOC.  Additionally, there was no subsequent supplemental statement of the case (SSOC) that considered the additional evidence.  Thus, a remand is required so that the issues on appeal can be readjudicated by the RO with consideration of the additional evidence in the first instance.  38 C.F.R. §§ 19.31, 19.37.

Review of the evidence reveals that statements received in December 2016 from the Veteran and his wife regarding his service-connected psychiatric and spine disabilities describe worsening symptoms since his last VA examination.  The Veteran was last afforded a VA examination for his service-connected disabilities in 2011.  As such, the evidence of record suggests his service-connected psychiatric and back disabilities have increased in severity since the most recent VA examinations in 2011 and the Board finds that the Veteran should be afforded a new examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  

The most recent VA treatment record contained in the claim file is dated July 2011.  No subsequent records are part of the file and there is no indication of record that the Veteran has discontinued VA treatment.  Thus, VA treatment records dated since July 2011 should also be obtained on remand.

The Veteran was provided with a VA psychiatric examination, which stated that the Veteran did not meet the criteria for PTSD.  The Veteran claims that he has since been diagnosed as having PTSD.  The current medical records contained in the claim file show that the Veteran has had positive screens for PTSD, but no diagnosis is of record.  Thus, if treatment records obtained on remand reflect a diagnosis of PTSD, the Board finds that the Veteran should be afforded a VA examination regarding this claim for service connection.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A (d)(1); 38 C.F.R. § 3.159 (c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the issues on appeal.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must attempt to obtain the Veteran's complete VA treatment records, including records dated from July 2011.  

All attempts to secure this evidence must be documented in the claim file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

2.  Afford the Veteran a VA examination to assess the current level of severity of the Veteran's service-connected lumbar spine disability.  

The claim file must be made available to the examiner for review.  Based on the examination and review of the record, the examiner is to address all pertinent manifestations of the lumbar spine disability and the severity of any and all manifestations found, including orthopedic and neurologic manifestations.  Ranges of motion should include in active and passive mode as well as with and without weight bearing.  If pain on motion is noted, the point at which pain starts should be documented.  All pertinent symptomatology and findings are to be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  Afford the Veteran a VA examination to assess the current severity of the Veteran's service-connected generalized anxiety disorder.  The claim file must be made available to the examiner for review.  

Based on the examination and review of the record, the examiner is to address all pertinent manifestations of the Veteran's anxiety disorder and the severity of any and all manifestations found.  All pertinent symptomatology and findings are to be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

A complete rationale must be provided for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why that opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  Following the above development and if and only if diagnoses of a current psychiatric disorder other than generalized anxiety disorder is shown, the Veteran must be afforded a VA examination to determine whether a psychiatric disorder, including PTSD, is related to his military service.  The claim file must be made available to the examiner for review.  

The examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any psychiatric disorder had its onset during or is otherwise related to active service.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

5.  Readjudicate the issues on appeal, with application of all appropriate laws and regulations and consideration of any additional information obtained since the December 2012 SOC, to include specific consideration of the private medical treatment records regarding the spine and any additional evidence obtained on remand.  If the decision with respect to the issues remains adverse to the Veteran, he should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




